Title: To George Washington from Major General Joseph Spencer, 26 March 1777
From: Spencer, Joseph
To: Washington, George

 

Sir
Providence 26th March 1777

I Receiv’d your Excellency letter of 11th Instt and have carefully Observ’d the Contents Shall Endeavor faithfully to attend your Excellency’s advice therein given. We are but poorly prepar’d to defend the country here with the present Army, But I imagine that there is Great Reason to believe that the Enemy are about to leave Rhode island soon—Sundry people have lately made their escape from thence, they give Accounts of things that seem opposite one another, They say the Officers in Newport are setting up their Garden Fences, and at work on their gardens, as tho they Expected to pertake of the Fruit thereof, that the Enemy are fortifying of late very briskly at the North-End of the Island, which we can discover from the Main. They also say that the Tories Generally say, that the British Troops will Continue there. When I Examin’d those people, which was yesterday, they all agreed that the Transports were all hawl’d into the Channell and all Ready for Sailing Except Nine that lay in by the wharves, and some of them said that the light horse was carried on Bord, there being thirty Six of them, and that Sir Peter Parker’s goods was carried on Bord, which had been on shore, and one of them said he had heard a Soldier Say that the Troops were about leaving that place Generally, and were going to New York, that some would stay something longer and go when the nine Ships Sailed, I Doubt not your Excellency is Endeavoring to prepare against a Junction of their whole Force I wish it may be in your power to be Ready Soon enough for such an Event.
The First Class of the Continental Officers of this state are about leaving the pest house for the Smallpox, the Soldiers will soon begin to take the Infection, General Varnum has been preparing Hospitals several days for that Business There is about Three Hundred & Eighty Inlisted in both Regiments and near half of them, I Believe have had the Small Pox.
I Herewith Inclose to your Excellency the doings Of a Court Martial, by which three soldiers belonging to One of those Regiments are Sentenc’d to Death for attempting to desert to the Enemy, that your Excellency may approve or Dissaprove the same. I have also Sent a memorandum of some Facts Relative to those Criminals that possibly your Excellency will think may be of some weight in the Consideration of the Cause, which is not to be discover’d by the doings of the Court Martial—I Have the honor to be with great Respect and Esteem, Your Excellency’s Most Obedient humble Servant

Jos. Spencer

